DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
2. The after final amendment filed on 18 February 2022 has been entered. 

3.  In the reply of 18 February 2021 and in the telephone interview of 25 February 2021,  Applicant elected Group I and the particular actionable and non-actionable sequence variations set forth at pages 2 and 3 of the Office action of 03 May 2021. In view of the allowability of elected subject matter with respect to claim 6, the previously withdrawn species of actionable sequence variations listed in claim 6 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because this subject matter previously withdrawn from consideration has been rejoined, the restriction requirement as set forth in the Office action mailed on 28 December 2020, as it pertained to the actionable sequence variations listed in claim 6 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
4. The following is an examiner’s statement of reasons for allowance: 
The closest prior art of  Bandla et al (PGPUB 2014/0288116) teaches a method for treating a cancer patient comprising performing a sequencing assay on a blood sample comprising cell-free DNA (cfDNA) obtained from the patient to determine the presence of an actionable sequence variation in one or more target genes and treating the patient by administering a targeted therapy if the patient has the sequence variation (see, e.g., para [0016], [0044], [0085], [0094-0097], Tables 1-4; and claims 1 and 12). For instance, Bandla teaches that lung adenocarcinoma patients having an ALK gene fusion of EML4-ALK or KIF5B-ALK are administered the targeted therapy of Crizotinib; patients having the activating mutations of an EGFR exon 19 deletion or L858R sequence variant are administered the targeted therapy of an EGFR Tyrosine kinase inhibitor; patients having a CD74-ROS1, SLC34A2-ROS1, SDC4-ROS1 or EZR- ROS1 gene fusion are administered the targeted therapy of Crizotinib; and patients having a BRAF V600E sequence variant are administered the targeted therapy of Vemurafenib (see, e.g., Table 2 and 3).
However, the prior art does not teach or suggest the presently claimed methods for treating a cancer patient without the need for a tissue biopsy comprising performing or having performed a sequencing assay on cfDNA from a blood sample of the patient to determine if the cfDNA contains actionable or non-actionable sequence variations, wherein the actionable and non-actionable sequence variations are as defined in claim 1, determining that the cfDNA contains no actionable sequence variations, confirming that there are no actionable sequence variations in the cfDNA by identifying the 
Regarding the recitation in claim 1 of “wherein the decision to administer the therapy of step (d) is made without considering data obtained from a tumor biopsy,” the method of treating the cancer patient per se and the administering step at (d) are considered to necessarily involve making a decision to administer the therapy. Thus, the method is one wherein the cancer patient is treated by administering the therapy in (d) without considering data obtained from a tumor biopsy. As stated in the reply of 18 February 2022, support for this amendment is found at least at p. 2, lines 6-9 of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARLA J MYERS/Primary Examiner, Art Unit 1634